Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 1 of 11




           EXHIBIT N
      Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 2 of 11



            CASCADE INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 20, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171020-
8591) concerning an incident that occurred near 13916 Cascade Way Browns Valley, Yuba
County (the “incident location” as defined by the CPUC’s December 7, 2017, letter).

PG&E understands that CAL FIRE took possession of an intact span of primary distribution
conductors on the Bangor 1101 (12 kV) Circuit and customer-owned electric equipment,
including the customer service panel, at the incident location. The primary conductors were in
place and appeared to be in working order at the time that CAL FIRE requested to take
possession. The secondary service line appeared to be damaged at mid-span, but there was no
apparent damage to other PG&E facilities.

According to CAL FIRE’s website, the Cascade fire is part of the Wind Complex Incident,
which consists of four different fires: Cascade, La Porte, Lobo, and McCourtney.

According to CAL FIRE’s website, the Cascade fire started at 11:03 PM on October 8, 2017.

Incident Overview:



 Bangor 1101    LR 31502     LR 1806       LR 7446      Fuse 5211   FUSE 17841 Area of interest




The incident location is served by the Bangor 1101 (12kV) Circuit and is downstream of both
Fuse 5211 and Fuse 17841. Per PG&E records, on October 8, 2017, at 10:00 PM, a smart meter
at service point 1062306405, located downstream of Fuse 5211, recorded a Zero Volt reading.
Per PG&E records, at 10:57 PM, a smart meter at service point 1062299105, located downstream
of Fuse 17841, reported a Last Gasp event. Also at 10:57 PM, per PG&E records, 9 of the 13
smart meters downstream of Fuse 17841 recorded a NIC Power Down or Last Gasp event, and
21 of 25 smart meters downstream of Fuse 5211 recorded a NIC Power Down event. Per PG&E
records, the Colgate-Palermo 60 kV transmission line feeding the Bangor Substation experienced
four momentary outages at 11:08 PM, 11:16 PM, 11:18 PM and 11:20 PM. Per PG&E records,
at 11:22 PM, due to a fire impacting the transmission line, the Bangor Substation was
automatically de-energized. The de-energization of the substation de-energized the incident
location.



CONFIDENTIAL
                                         Page 1 of 10
      Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 3 of 11



Per PG&E records, on October 9, 2017, at 7:30 PM, Line Recloser 31502—the third recloser
upstream from the incident location—was opened manually on a dead line. At 7:58 PM, per
PG&E records, the Bangor Substation was re-energized, but no customers were restored because
Line Recloser 31502 remained open.

According to PG&E records, a troubleman, compliance inspector, and compliance supervisor
were the first PG&E responders at the incident location. On October 11, 2017, per PG&E
records, the troubleman drove past the incident location between 12:18 and 12:28 PM. The
compliance inspector drove by at about the same time or shortly before. The compliance
supervisor drove by at about the same time or shortly after. The compliance inspector used
binoculars to assess the incident location from the road and did not observe any damage to
PG&E facilities. The troubleman, the compliance inspector, and the compliance supervisor did
not attempt to access the incident location because of CAL FIRE activity there.

On October 12, 2017, at 12:58 PM, per PG&E records and the same troubleman who had driven
by the incident location on October 11, this troubleman reported that he had found 2 of 2 fuses
blown at Fuse 5211. At 8:27 PM, per PG&E records, Line Recloser 31502 was remotely closed
via SCADA, restoring 49 customers but not the incident location as fuses upstream from the
incident location remained open.

On October 13, 2017, at 12:49 PM, per PG&E records, Line Recloser 1806—the second recloser
upstream from the incident location—was remotely opened via SCADA as part of the efforts to
restore electrical service in the area. At 1:14 PM, per PG&E records, Line Recloser 7446—the
first recloser upstream from the incident location—was manually closed on a dead line. Line
Recloser 7446 is not SCADA-capable, and PG&E has been unable to determine when it opened.
At 1:15 PM, per PG&E records, Line Recloser 1806 was remotely closed via SCADA, restoring
93 customers. While electrically in-line with the incident location, none of the recloser
operations on October 13 impacted the incident location because fuses upstream from the
incident location remained open. At 7:34 PM, per PG&E records, a troubleman reported Fuse
17841—the first fuse upstream of the incident location—open. The troubleman closed Fuse
5211 at 7:44 PM, per PG&E records, restoring 27 customers. At 8:18 PM, per PG&E records,
the troubleman opened the jumpers for 13916 Cascade Way, reporting that there was no service
to be restored.

On October 14, 2017 at 8:19 AM, per PG&E records, another troubleman closed Fuse 17841,
restoring 9 customers. On October 16, 2017 at 6:18 AM, PG&E updated its operational records
to close the outage report because there were no downstream customers to restore at that time.

On October 17, 2017, CAL FIRE requested that a PG&E crew assist with CAL FIRE’s evidence
collection at the incident location. The primary conductors were in place and appeared to be in
working order at the time of CAL FIRE’s request to take possession. Later that same day, CAL
FIRE released the incident location. PG&E then accessed the incident location and was able to
conduct measurements. Based on the measurements, the primary conductor span length had
been approximately 100 feet. PG&E also observed that that the secondary service line appeared
to be damaged at mid-span, but there was no apparent damage to other PG&E facilities.



CONFIDENTIAL
                                         Page 2 of 10
      Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 4 of 11



Evidence Collection:

At the incident location, CAL FIRE collected an intact span of primary distribution conductors
on a tap line serving 13916 Cascade Way, as well as, customer-owned electric equipment,
including the customer service panel. The conductors collected by CAL FIRE were #4 AR
(Aluminum Conductor, Steel Reinforced) installed in 1980. PG&E does not know whether CAL
FIRE collected additional evidence at the incident location.

On October 17, 2017, PG&E collected parallel groove connectors and unblown liquid
transformer fuses. On November 10, 2017, PG&E collected a dead-end transformer pole with a
cross arm and a transformer.

Timeline:

                                          Cascade
                    Event                     CPUC Bates Number          CAL FIRE Bates
                                                  Reference             Number Reference
 October 8, 2017, 10:00 PM: Per PG&E
 records, a smart meter at service point
 1062306405, located downstream of Fuse
 5211, recorded a Zero Volt reading.
 October 8, 2017, 10:57 PM: Per PG&E
 records, a smart meter at service point
 1062299105, located downstream of Fuse
 17841, reported a Last Gasp event. Per
 PG&E records, 9 of the 13 smart meters
 downstream of Fuse 17841 recorded a NIC
 Power Down or Last Gasp event. Per PG&E
 records, 21 of 25 smart meters downstream
 of Fuse 5211 recorded a NIC Power Down
 event.
 October 8, 2017, 11:03 PM: According to
 CAL FIRE’s website, the Cascade fire
 started.
 October 8, 2017, 11:08 PM: Per PG&E           PGE-CPUC_00013569        PGE-CF_00136584
 records, Colgate-Palermo 60 kV
 transmission line feeding Bangor Substation
 experienced a momentary outage.
 October 8, 2017, 11:16 PM: Per PG&E           PGE-CPUC_00013569        PGE-CF_00136584
 records, Colgate-Palermo 60 kV
 transmission line feeding Bangor Substation
 experienced a momentary outage.
 October 8, 2017, 11:18 PM: Per PG&E           PGE-CPUC_00013569        PGE-CF_00136584
 records, Colgate-Palermo 60 kV
 transmission line feeding Bangor Substation
 experienced a momentary outage.

CONFIDENTIAL
                                        Page 3 of 10
     Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 5 of 11



                                           Cascade
                   Event                       CPUC Bates Number    CAL FIRE Bates
                                                    Reference      Number Reference
October 8, 2017, 11:20 PM: Per PG&E            PGE-CPUC_00013569   PGE-CF_00136584
records, Colgate-Palermo 60 kV
transmission line feeding Bangor Substation
experienced a momentary outage.
October 8, 2017, 11:22 PM: Per PG&E            PGE-CPUC_00013769, PGE-CF_00136611,
records, due to a fire impacting the           at 770             at 612
transmission line, the Bangor Substation was
automatically de-energized, de-energizing
the Bangor 1101 Circuit and the incident
location.
October 9, 2017, 7:30 PM: Per PG&E             PGE-CPUC_00013769, PGE-CF_00136611,
records, Line Recloser 31502 was manually      at 770             at 612
opened on a dead line.
October 9, 2017, 7:58 PM: Per PG&E             PGE-CPUC_00013769, PGE-CF_00136611,
records, Bangor Substation was re-energized.   at 770             at 612
October 11, 2017, 12:18-12:28 PM: Per
PG&E records, a troubleman drove past the
incident location between. A compliance
inspector and compliance supervisor stated
that they drove by at about the same time or
shortly before. The troubleman, compliance
inspector, compliance supervisor stated they
did not attempt to access the incident
location due to CAL FIRE activity there.
October 12, 2017, 12:58 PM: Per PG&E           PGE-CPUC_00013670   PGE-CF_00136645
records and the same troubleman who had
driven past the incident location on October
11, the troubleman reported finding 2 of 2
fuses blown at Fuse 5211.
October 12, 2017, 8:27 PM: Per PG&E            PGE-CPUC_00013769, PGE-CF_00136611,
records, Line Recloser 31502 was remotely      at 770             at 612
closed via SCADA.
October 13, 2017, 12:49 PM: Per PG&E           PGE-CPUC_00013542, PGE-CF_00136571,
records, Line Recloser 1806 was remotely       at 542             at 571
opened via SCADA.
October 13, 2017, 1:14 PM: Per PG&E            PGE-CPUC_00013542, PGE-CF_00136571,
records, Line Recloser 7446 was manually       at 542             at 571
closed on a dead line.

October 13, 2017, 1:15 PM: Per PG&E            PGE-CPUC_00013542   PGE-CF_00136571,
records, Line Recloser 1806 was remotely       at 542              at 571
closed via SCADA.


CONFIDENTIAL
                                        Page 4 of 10
     Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 6 of 11



                                         Cascade
                   Event                     CPUC Bates Number      CAL FIRE Bates
                                                  Reference        Number Reference
October 13, 2017, 7:34 PM: Per PG&E          PGE-CPUC_00013552     PGE-CF_00136578
records, a troubleman reported Fuse 17841
open.
October 13, 2017, 7:44 PM: Per PG&E            PGE-CPUC_00013670   PGE-CF_00136645
records, a troubleman closed Fuse 5211.
October 13, 2017, 8:18 PM: Per PG&E            PGE-CPUC_00013712   PGE-CF_00136666
records, a troubleman opened the jumpers for
13916 Cascade Way.
October 14, 2017, 8:19 AM: Per PG&E            PGE-CPUC_00013552   PGE-CF_00136578
records, a troubleman closed Fuse 17841.
October 16, 2017, 6:18 AM: Per PG&E            PGE-CPUC_00013712   PGE-CF_00136666
records, PG&E updated its operational
records to close the outage report because
there were no downstream customers to
restore at that time.
October 17, 2017: CAL FIRE released the
incident location, and PG&E first accessed
the incident location.




CONFIDENTIAL
                                       Page 5 of 10
      Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 7 of 11



Source List:

 Source                   Brief Description
 PGE-CPUC_00017161        Log of Evidence PG&E Collected (amended response)
 PGE-CPUC_00012216        Log of Evidence Collected by CAL FIRE (amended response)
 PGE-CPUC_00013542        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013552        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013569        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013670        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013712        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013769        ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00013776        Bangor 1101 Circuit Map produced in response to CPUC Q27.
 Cascade Initial          10/20/2017 Initial Electrical Incident Report
 Electrical Incident      http://cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Sa
 Report                   fety/USRB_FW_%20Electric%20Safety%20Incident%20Reported-
                          %20PGE%20Incident%20No_%20%20171020-8591.pdf
 Cascade Electrical       11/17/2017 20-Day Electrical Safety Incident Report (171020-8591)
 Safety Incident Report
 Response to Question     12/29/2017 Response to CPUC’s October 2017 Wildfire Data
 35                       Request
 Response to Question     12/29/2017 Response to CPUC’s October 2017 Wildfire Data
 36                       Request
 CAL FIRE Website         “Cascade (Wind Complex) Incident Information”
                          http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                          d=1871 (last updated Feb. 9, 2018).
 AMI Smart Meter data     AMI Smart Meter data




CONFIDENTIAL
                                        Page 6 of 10
      Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 8 of 11



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 7 of 10
      Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 9 of 11



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                          Page 8 of 10
     Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 10 of 11



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 9 of 10
     Case 3:14-cr-00175-WHA Document 956-14 Filed 12/31/18 Page 11 of 11



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                          Page 10 of 10
